This cause comes on to be heard upon motion to dismiss the appeal upon the ground that the case-made was not served upon the defendant in error or its counsel within the time prescribed by law or within any extension of time granted by the court. *Page 327 
The record shows the judgment was entered and a motion for new trial overruled on the 13th day of September, 1911, at which time the court granted the plaintiff in error 60 days in which to make and serve a case-made for the Supreme Court; that on the 7th day of November, 1911, the plaintiff in error moved the court for an extension of time for preparing and serving a case-made of 60 days from November 13, 1911. No action seems to have been taken by the court on this motion for an extension of time. On the 6th day of January, 1912, a further motion was made for an extension of time for preparing and serving a case-made for the period of 30 days from January 12, 1912, which motion was by the court sustained. Afterwards, on the 12th day of February, 1912, a further motion for an extension of time within which to make and serve a case-made was filed and the time further extended by the court ten days from February 13, 1912.
The rule is: A party desiring to appeal has three days by statute in which to serve the case-made after the judgment or order appealed from is entered, and unless such case-made is served within that time, or within an extension of time allowed by the judge or court within said time, the case will not be considered in this court. McCoy v. McCoy, 27 Okla. 371,112 P. 1040; School District v. Cox, 27 Okla. 459, 112 P. 1041.
The case-made in the case at bar was not served within the time originally granted by the court, nor was there any order made by the court, or the judge thereof, within that time granting any further extension. After the expiration of the time originally granted for making and serving case-made, the court below was without jurisdiction to make further extensions, and as a consequence the subsequent orders of the court, or the trial judge, for that purpose were void.
It follows that the motion to dismiss the appeal must be sustained.
All the Justices concur. *Page 328